An. averment in a complaint upon a protested bill of exchange, that the plaintiff is duly authorized to bring an action on behalf of a foreign banking company, (the owners of the bill,) as one of its registered officers, is a conclusion of law merely. He should set forth the existence and terms of the act under which the bank was organized, and an authority given to him as one of its registered officers to sue on its behalf. Without-this the complaint Is insufficient.If it should appear that such an authority was given, the plaintiff could maintain the action in his own name, on behalf of the bank, not only on grounds of international comity, but ás a trustee of an express trust, within a reasonable interpretation of the Code. (Reported in 14 How. Pr. R. 149.)